         Case 5:20-cv-09340-NC Document 44 Filed 04/21/21 Page 1 of 4




 1   ROCHE FREEDMAN LLP
     Katherine Eskovitz (CA Bar No. 255105)
 2   1158 26th Street, Suite 175
     Santa Monica, CA 90403
 3   Email: keskovitz@rcfllp.com
     Telephone: (646) 791-6883
 4
     Attorneys for Plaintiff,
 5   Ariel Abittan
 6

 7                                 UNITED STATES DISTRICT COURT

 8                               NORTHERN DISTRICT OF CALIFORNIA,

 9                                           SAN JOSE DIVISION
10

11   ARIEL ABITTAN,                                     Case No. 5:20-CV-09340-NC
12
                                                        STIPULATION SETTING SCHEDULE
                                PLAINTIFF,              AND EXTENDING TIME TO RESPOND
13
                                                        AND CONTINUING CASE
              v.
14                                                      MANAGEMENT CONFERENCE AND
     LILY CHAO (A/K/A TIFFANY CHEN, A/K/A               MODIFIED ORDER
15
     YUTING CHEN), DAMIEN DING (A/K/A
16   DAMIEN LEUNG, A/K/A TAO DING),                     Judge: Nathanael Cousins
     TEMUJIN LABS INC. (A DELAWARE
17   CORPORATION), AND TEMUJIN LABS INC.
     (A CAYMAN CORPORATION),
18
                                DEFENDANTS,
19
              and
20
     EIAN LABS INC.,
21
                    NOMINAL DEFENDANT.
22

23

24

25

26

27

28
                          STIPULATION SETTING SCHEDULE AND CONTINUING CMC
                                       CASE NO. 5:20-CV-09340-NC
         Case 5:20-cv-09340-NC Document 44 Filed 04/21/21 Page 2 of 4




 1          Pursuant to Civil Local Rules 6-1, 6-2, 16-2 and 7-12, Plaintiff Ariel Abittan (“Plaintiff”)

 2   and Defendant Temujin Labs Inc. (Delaware) (“Temujin Delaware”), by and through their

 3   respective counsel, stipulate as follows:

 4          WHEREAS, Plaintiff filed his complaint on December 24, 2021;

 5          WHEREAS, Plaintiff has been represented by the law firm of Alto Litigation, PC since

 6   the inception of this case;

 7          WHEREAS, Plaintiff is in the process of obtaining substitute counsel, which substitute

 8   counsel, Plaintiff contends, will require time to get up to speed on this matter;

 9          WHEREAS, Plaintiff recently purported to serve, or cure service as to, Temujin Labs

10   Inc. (Cayman) (“Temujin Cayman”);

11          WHEREAS, Plaintiff recently purported to serve the two individual defendants, who

12   have yet to appear in this action (together, the “Individual Defendants”);

13          WHEREAS, Temujin Cayman and the Individual Defendants intend to contest service;

14          WHEREAS, Plaintiff maintains that he has validly served Temujin Cayman and the

15   Individual Defendants;

16          WHEREAS, Temujin Delaware filed a motion to dismiss on April 9, 2021, with

17   Plaintiff’s opposition due April 23, 2021, and Temujin Delaware’s reply due April 30, 2021;

18          WHEREAS, pursuant to stipulation, the time for Temujin Cayman or the Individual

19   Defendants to respond to the complaint is currently April 30, 2021 (ECF No. 31);

20          WHEREAS, in responding to the complaint, Temujin Cayman and the Individual

21   Defendants seek to bifurcate their motions to dismiss, with motions related to service challenges

22   under Federal Rule of Civil Procedure 12(b)(5) being brought first, and any motions pursuant to

23   Rule 12(b)(6) to follow;

24          WHEREAS, Plaintiff has retained new counsel that first appeared in this action on April

25   20, 2021, with previous counsel having withdrawn on April 20, 2021;

26          WHEREAS, counsel for the parties have met and conferred and agree that, in the interest

27   of efficiency, and subject to the Court’s approval, Temujin Cayman and the Individual

28

                                                   1
                          STIPULATION SETTING SCHEDULE AND CONTINUING CMC
                                       CASE NO. 5:20-CV-09340-NC
         Case 5:20-cv-09340-NC Document 44 Filed 04/21/21 Page 3 of 4




 1   Defendants may first file a motion to dismiss pursuant to Rule 12(b)(5) and thereafter, within 30

 2   days, in the event service is deemed effective, file a motion to dismiss pursuant to Rule 12(b)(6);

 3          WHEREAS, counsel for the parties also agree that certain case deadlines should be

 4   continued to accommodate Plaintiff’s transition to new counsel and in light of the pending and

 5   upcoming motions to dismiss;

 6          WHEREAS, in light of the foregoing, counsel for the parties further agree that it would

 7   promote judicial efficiency to continue the initial case management conference until after any

 8   motion(s) to dismiss are decided and thus that good cause exists to continue the April 28, 2021

 9   initial case management conference and associated deadlines.

10          ACCORDINGLY, IT IS HEREBY STIPULATED, pursuant to Civil L.R. 7-12, by and

11   between the undersigned counsel for the parties, that:

12              1.      Pursuant to Civil L.R. 6-1(a): The time for Temujin Cayman and the
                        Individual Defendants to answer, move, or otherwise respond to the
13                      Complaint is extended until May 28, 2021;
14              2.      Pursuant to Civil L.R. 6-2:

15                      a. Temujin Cayman and the Individual Defendants may bring motions under
                           Fed. R. Civ. P. 12(b)(5) first, followed by motions under Fed. R. Civ. P.
16                         12(b)(6) within 30 days in the event service is deemed effective;
17                      b. The time for Plaintiff to oppose and Temujin Delaware to reply in
                           response to Temujin Delaware’s pending motion to dismiss is extended to
18                         May 21, 2021 and June 18, 2021, respectively;
19              3.      Pursuant to Civil L.R. 16-2:

20                      a. The initial case management conference scheduled for April 28, 2021
                           shall be vacated, along with any associated deadlines under the Federal
21                         Rules of Civil Procedure and Local Rules, to be rescheduled for a date
                           that is 30 days after a ruling on Temujin Delaware’s motion to dismiss or
22                         such other date as the Court finds appropriate; and
23                      b. All associated ADR Multi-Option Program deadlines shall likewise be
                           deferred;
24
                4.      Nothing herein shall hinder, waive, or otherwise prejudice the parties’
25                      respective positions on whether Plaintiff has validly served Temujin Cayman
                        and the Individual Defendants or hinder, waive, or otherwise prejudice
26                      Plaintiff’s ability to seek to cure any purported defects in such service.
27

28
                                                   2
                          STIPULATION SETTING SCHEDULE AND CONTINUING CMC
                                       CASE NO. 5:20-CV-09340-NC
         Case 5:20-cv-09340-NC Document 44 Filed 04/21/21 Page 4 of 4




 1   Dated: April 21, 2021                           ROCHE FREEDMAN LLP
 2                                                   By: /s/ Katherine Eskovitz
                                                          Katherine Eskovitz
 3
                                                     Attorneys for Plaintiff Ariel Abittan
 4

 5   Dated: April 21, 2021                           FENWICK & WEST LLP
 6                                                   By: /s/ Felix Lee
                                                          Felix Lee
 7
                                                     Attorneys for Defendants
 8

 9   Pursuant to Civil L.R. 5-1(i)(3), all signatories concur in filing this stipulation.

10   Dated: April 21, 2021                           By: /s/ Katherine Eskovitz
                                                         Katherine Eskovitz
11

12                                                     ***
13
                                               MODIFIED ORDER
14
                 The case management conference scheduled for April 28, 2021 is continued to
15
     July 7, 2021, at 10:00 a.m., by telephone, with a case management statement due June 30, 2021.
16
         PURSUANT TO STIPULATION, IT IS SO ORDERED.
17   Dated: April 21, 2021                               ES D
                                                             ISTRIC
                                                                     TC
                                                       T
                                                     TA
                                             The Honorable  Nathanael Cousins
18                                            United States Magistrate Judge                          O
                                                                    S




                                                                                                       U
                                                                   ED




                                                                                                        RT
                                                                                      ERED
                                                               UNIT




19                                                                              O ORD D
                                                                        IT IS S    DIFIE
                                                                           AS MO
                                                                                                            R NIA
20
                                                                                                  Cousins
                                                               NO




21                                                                                th   anael M.
                                                                         Judge Na
                                                                                                            FO
                                                                 RT




                                                                                                        LI




22                                                                      ER
                                                                   H




                                                                                                      A




                                                                             N                         C
                                                                                               F
                                                                                 D IS T IC T O
23                                                                                     R

24

25

26

27

28
                                                   3
                          STIPULATION SETTING SCHEDULE AND CONTINUING CMC
                                       CASE NO. 5:20-CV-09340-NC
